PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McCurdy et al.
Application No. 16/236,881
Filed: 31 Dec 2018
For: Clinical Notifications

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed 1 June 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application listed on the Application Data Sheet (ADS) filed 14 October 2019.  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:

(1)	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

The petition does not satisfy items (1) and (3) above. 

With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the domestic benefit priority information previously of record.

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be 

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed 31 January 2019:


    PNG
    media_image2.png
    54
    697
    media_image2.png
    Greyscale


Therefore, the corrected ADS should include an appropriate strike through or bracket for text removed regarding the provisional application number and filing date listed on the most recent filing receipt, and underlining of all information being added for the domestic benefit claim (i.e., the proper provisional application number and filing date).

With respect to item (3), petitioner has submitted the required statement of unintentional delay. However, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

Petitioner asserts that two prior requests for a corrected filing receipt (filed 12 April 2021 and 27 April 2021) were not accepted by the Office. Petitioner further states that because the original specification was published with the proper provisional application number, that the petition and fee should not be required. Petitioner cites MPEP § 211.03 in support of this position. This argument is not persuasive.  

MPEP § 211.03, in part, states:
	
If an applicant includes a claim to the benefit of a prior application elsewhere in the application but not in the manner specified in 37 CFR 1.78  (e.g., if the benefit claim is the Office will not require a petition and the petition fee under 37 CFR 1.17(m) to correct the benefit claim if the information concerning the benefit claim contained elsewhere in the application was recognized by the Office as shown by its inclusion on the first filing receipt. This is because the application will have been scheduled for publication on the basis of such information concerning the benefit claim. Applicant must still submit the benefit claim in the manner specified in 37 CFR 1.78 (i.e., in an ADS in compliance with 37 CFR 1.76  (or for applications filed prior to September 16, 2012 by an amendment to the first sentence(s) of the specification or in an ADS in compliance with pre-AIA  37 CFR 1.76 ) to have a proper claim under 35 U.S.C. 120 or 119(e) and 37 CFR 1.78 to the benefit of a prior application. If, however, an applicant includes a benefit claim elsewhere in the application and the claim is not recognized by the Office as shown by its absence on the first filing receipt, the Office will require a petition and the petition fee under 37 CFR 1.17(m) to correct the benefit claim if the correction is sought after expiration of the time period set in 37 CFR 1.78. This is because the application will not have been scheduled for publication on the basis of the information concerning the benefit claim contained elsewhere in the application. (emphasis added)
 
In this case, despite the presence of the intended benefit claim in the first sentence of the original specification, the intended benefit claim sought by petitioner was not included on the first filing receipt issued on 31 January 2019. Therefore, a petition and petition fee under 37 CFR 1.17(m) is required to correct the benefit claim because the correction is sought after the expiration of the time period set in 37 CFR 1.78.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP §§ 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.



By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web, call the Patent Electronic Business Center at (866) 217-9197).